Citation Nr: 1028386	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  97-28 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disorder, to include 
as secondary to service connected bilateral knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1968 to 
November 1969.
This matter comes before the Board of Veterans' Appeals (Board) 
from a June 1996 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Detroit, Michigan.  

The Veteran was scheduled for Travel Board hearing in March 2001, 
to which he failed to report.  Accordingly, the Board considers 
the Veteran's request for a hearing to be withdrawn and will 
proceed to adjudicate the case based on the evidence of record.  
See 38 C.F.R. § 20.704 (9d), (e) (2009).

This matter was previously before the Board in October 2000 when 
it was remanded for issuance of a statement of the case.   The 
matter was also before the Board in May 2001, January 2004, and 
November 2006 and was remanded for further development.  It has 
now returned to the Board for further appellate consideration.  
The Board finds that the RO substantially complied with the 
Board's remand directives.


FINDINGS OF FACT

1.  The Veteran is less than credible with regard to continuity 
of symptomatalogy of his back disability.

2.  The competent credible clinical evidence of record does not 
establish that the Veteran's back disability was causally related 
to active service or to a service connected disability, nor 
chronically worsened by service-connected disability.  


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


2.  A back disability is not proximately due to, the result of, 
or aggravated by, service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five elements 
include:  (1) Veteran status; (2) existence of a disability; (3) 
a connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection," therefore, VA is required to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.

In correspondence dated in May 2002, February 2004 and December 
2006, VA notified the Veteran of what evidence was required to 
substantiate the claim, and of his and VA's respective duties for 
obtaining evidence.  The December 2006 VA correspondence also 
notified the Veteran that a disability rating and effective date 
would be assigned in the event of award of the benefit(s) sought.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided prior to 
an initial unfavorable AOJ decision.  Because VCAA notice in this 
case was not completed prior to the initial AOJ adjudication 
denying the claim, the timing of the notice does not comply with 
the express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with respect to 
the timing of the VCAA notice was harmless error.  Although 
complete notice was provided to the appellant after the initial 
adjudication, the claim was readjudicated thereafter in November 
2002, November 2005, and April 2009, and the appellant therefore, 
has not been prejudiced.  The content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been 
provided with every opportunity to submit evidence and argument 
in support of his claim, and to respond to VA notices.  

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records (STRs), VA and private 
examination and treatment records, and medical opinions.  The 
evidence includes VA records from the Saginaw VA Medical Center 
(VAMC), Allen Park VAMC, and Detroit VAMC (to where the Allen 
Park VAMC relocated in approximately 2001).  There is no 
indication that there are any outstanding VA records not 
associated with the claims file.  Additionally, the claims file 
contains the statements of the Veteran in support of his claims.  
The Board has carefully reviewed the statements and concludes 
that there has been no identification of further available 
evidence not already of record for which VA has a duty to attempt 
to obtain.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim for which VA has a duty to 
attempt to obtain.  

The Board notes that the Veteran has averred that he has sought 
treatment from a chiropractor, V. Urgent Care center, and from 
his previous employer's medical provider; however, despite 
numerous requests from VA, the Veteran has failed to provide any 
information for the alleged chiropractor, to include a name, and 
has failed to provide authorization, addresses, or dates of 
treatment for either the chiropractor or the employment medical 
provider.  He has also failed to provide authorization for V. 
Urgent Care center.  The duty to assist is not a one-way street.  
If a Veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information that 
is essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Board notes that in 
addition to the above stated three VCAA notice, VA also sent 
correspondence to the Veteran in June 2001 requesting that the 
Veteran identify the names and address of any doctors and medical 
facilities' for any back treatment.  In April 2003, VA again 
requested the Veteran to complete and sign a VA Form 21-4142, 
Authorization and Consent to Release Information form for any 
non-VA doctor and medical care facility.  There is no evidence of 
record that the Veteran ever responded to the five requests from 
VA for information.  Based on the foregoing, the Board finds that 
VA does not have a further duty to assist in obtaining any 
further records.  

A VA opinion with respect to the issue on appeal was obtained in 
September 2008.  38 C.F.R. § 3.159(c) (4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA opinion obtained in this case is more than adequate, as it 
is predicated on a full reading of the private and VA medical 
records in the Veteran's claims file and a physical examination.  
It considers all of the pertinent evidence of record, and 
provides a complete rationale for the opinions stated, relying on 
and citing to the records reviewed.  The examination report 
provided pertinent clinical findings consistent with the evidence 
of record, and provided supporting rationale for the opinion 
proffered.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

The Veteran's accredited representative has contended that 
another VA examination is required because the VA examiner 
allegedly did not consider all the positive evidence in favor of 
the Veteran's claim.  The Board finds that the evidence of record 
clearly reflects that the VA examiner did consider all of the 
evidence of record, to include the Veteran's STRs which note a 
complaint of back pain and the Veteran's averments that he sought 
treatment from chiropractors.  The Board finds that the 
representative's reliance on Gabrielson v. Brown, 7 Vet. App. 36 
(1994) is incorrect.  As has been noted by the Court, the 
decision in Gabrielson was based on the unique facts of that case 
in which the Board did not make its own reasons and bases but 
instead relied on the medical examiner's opinion.  The Court has 
held that a medical examiner's opinion need not discuss all 
evidence favorable to an appellant's claim when rendering an 
opinion.  Roberson v. Shinseki, 22 Vet.App. 358, 366 (2009).  See 
also Agostov v. Mansfield , and White v. Shinseki, 2009 WL 
4018269 (November 23, 2009),   Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  


Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  

Legal criteria

Service connection- in general

Service connection may be granted for a disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence, or in certain circumstance lay evidence, of 
a nexus between the current disability and the in-service disease 
or injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  
Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court 
held that, in some cases, lay evidence will be competent and 
credible evidence of etiology.  Whether lay evidence is competent 
in a particular case is a question of fact to be decided by the 
Board in the first instance.  The Court set forth a two-step 
analysis to evaluate the competency of lay evidence.  First, 
Board must first determine whether the disability is the type of 
injury for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record-including, if the Board so chooses, the fact that the 
Veteran has not provided any in-service record documenting his 
claimed injury -to determine whether to grant service 
connection.  The Board observes that this Federal Circuit 
decision is nonprecedential.  However, see Bethea v. Derwinski, 
252, 254 (1992) [a non-precedential Court decision may be cited 
"for any persuasiveness or reasoning it contains"].  The Board 
believes that if Bethea applies to Court decisions, it surely 
applies to those of a superior tribunal, the Federal Circuit.557 
F.3d 1355 (Fed. Cir. 2009).  

In addition, certain chronic diseases may be presumptively 
service connected if they become manifest to a degree of 10 
percent or more within one year of leaving qualifying military 
service. 38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2009).

Secondary service connection

Disability which is proximately due to, or aggravated by, a 
service-connected disease or injury shall be service connected. 
38 C.F.R. § 3.310(a).

Under 38 C.F.R. § 3.310, service connection may also be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury, or for the degree of 
disability resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995). 

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
the extensive evidence of record.  The Federal Circuit has held 
that the Board must review the entire record, but does not have 
to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

Direct Incurrence Basis

The first element of a claim for service connection is that there 
must be evidence of a current disability.  The September 2008 VA 
examination report reflects a diagnosis of prominent degenerative 
changes at L4-5 and L5-S1, disc herniation at L5-S1, and 
foraminal compromise at L4-5 and L5-S1.  Therefore, the Board 
finds that the Veteran has a current disability.

The second element of a claim for service connection is medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease.  The 
Veteran avers that he injured his back when he fell from an F4 
aircraft at Cherry Point, NC in service.  He further avers that, 
due to the incident, he was given a profile for his back and 
knees.  The Veteran's STRs are negative for any profile for a 
back injury.  A June 1969 STR reflects that the Veteran was given 
a temporary profile for chondromalacia ( a knee condition).  In 
addition, the STRs reflect complaints of knee pain in November 
1967, December 1967, January 1968, February 1968, April 1968, May 
1968, and February 1969; however, there is no reference to a back 
injury or back pain on those dates.

The first evidence of record of a complaint of back pain is an 
April 1969 complaint of a three month history of lower back pain.  
The diagnosis was low back strain.  A May 1969 STR also reflects 
"vague complaints" of back pain.  May 1969 and September STRs 
reflects that the Veteran had a two year history of knee problems 
with no antecedent trauma.  The September 1969 report is negative 
for any reference of back pain or injury.  An October 1969 STR 
reflects that the Veteran complained of a wrenched back.  Based 
on the foregoing, the Board finds that the Veteran is credible 
with regard to a receiving a back injury during service.  
However, the Veteran's STRs, which were contemporaneous to his 
complaints of pain, do not reflect any allegations of a specific 
injury to his back.  Moreover, the Veteran's profile was clearly 
for his knees, for which he reported no antecedent trauma.  
Nevertheless, there is evidence of complaints of back pain in 
service.



The third requirement for service connection is competent 
credible evidence of a nexus between the current disability and 
the in-service disease or injury.  The Board finds, for the 
reasons noted below, that the third requirement for service 
connection has not been met.  

A September 2008 VA examination report reflects the opinion of 
the examiner that the Veteran's back disability is less likely as 
not caused by, or a result of, service in the military.  The 
examiner considered the Veteran's back strain in service, as well 
as subsequent back injuries and treatment after service noted in 
the claims file, to include a February 1981 injury (fell while 
pushing a car), an August 1989 injury (physical strain while 
lifting heavy trash), a January 1991 injury (fall), a June 1991 
injury (lifted a sofa), and an August 1995 complaint (pain for 4 
to 5 years).  It was noted that the Veteran's September 1969 
Medical Evaluation Board record, and his rebuttal, were both 
negative for any back injuries or complaints at that time.  
Moreover, it was noted that post service he had a manual labor 
job and several low back injuries.   

The Board finds that while the Veteran did have complaints of 
back pain in service, there is no competent credible evidence 
that he had such pain upon separation from service or for the 
next two decades; thus, establishing that any in-service pain was 
acute and transitory.  The Board finds that the Veteran is 
competent to report that he has had back pain; however, the Board 
also finds that he is less than credible with regard to any 
contention that he has had pain since service.  In this regard, 
the Board notes that a report of an October 2002 VA examination 
for the Veteran's knees reflects that the Veteran reported that 
he started to experience pain in his lower back approximately 10 
years earlier, or approximately in 1992, this was more than two 
decades after separation from service.  In addition, the Board 
notes that the Veteran filed a claim for compensation for his 
knees in 1970.  The Board finds that if the Veteran had had 
continuous back pain since service, it would have been reasonable 
for him to have filed a claim for his back when he filed a claim 
for his knees.  The earliest evidence that the Veteran had 
complaints of a back disability after service is his October 1995 
claim, in which he averred that his back disability was caused by 
his knee condition.  He did not mention any injury to his back 
from a fall from an F4 aircraft.  Moreover, the October 1995 
claim is more than 25 years after separation from service.  The 
lapse of time between service separation and the earliest 
documentation of current disability is a factor for consideration 
in deciding a service connection claim. See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).
 
While the Board acknowledges that the absence of any 
corroborating medical evidence supporting assertions, in and of 
itself, does not render lay statements incredible, such absence 
is for consideration in determining credibility. See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the 
absence of contemporaneous medical documentation may go to the 
credibility and weight of Veteran's lay testimony, but the lack 
of such evidence does not, in and of itself, render the lay 
testimony incredible). See also Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (noting that lay evidence can be competent 
to establish a diagnosis when . . . a layperson is competent to 
identify the medical condition.)  In the present case, there is 
more than just an absence of medical evidence since service, 
there is also the Veteran's October 2002 statement to a medical 
professional that the his back pain started 10 years prior, and 
an August 1995 record that he had been having the same back pain 
for the past 4 to 5 years.  Both statements are significantly 
contrary to the Veteran's more recent statements that he has had 
pain since service.  Moreover, a post service June 1970 VA 
examination report is negative for any back complaints or 
disabilities.

In addition, the Board notes that the provisions concerning 
continuity of symptomatology do not relieve the requirement that 
there be some evidence of a nexus to service.  For service 
connection to be established in the present case by continuity of 
symptomatology, in the absence of credible lay statements in this 
regard, there must be medical evidence that relates a current 
condition to that symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488, 495- 98 (1997).  In the present case, there is no such 
nexus opinion.  To the contrary, the medical evidence of record 
indicates that it is not probable that the Veteran's back 
disability is related to active service.  Based on the foregoing, 
the Board finds that service connection for a back disability on 
a direct incurrence basis is not warranted.



Secondary Basis

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either caused or 
aggravated by a service-connected disability. Harder v. Brown, 5 
Vet. App. 183, 187-89 (1993).  As noted above, the first element 
has been met.  The Board finds, for reasons noted below, that the 
second element has not been met.

The September 2008 VA examination report reflects the opinion of 
the examiner that, given the Veteran's risk factors known to be 
etiologically associated with his type of lumbar spine 
disability, and his medical history, to include his numerous post 
service back injuries, it is not probable that the Veteran's 
bilateral knee disability could have caused the Veteran's lumbar 
spine disability.  The examiner stated that the Veteran's 
degenerative changes, herniation, and foraminal compromise was 
not caused by or a result of the Veteran's service connected 
bilateral knee disabilities.  

The examiner noted that there is no credible scientific medical 
literature that relates the etiological development of the 
Veteran's current lumbar spine condition to any symptom or sign 
of his bilateral knee disabilities, including gait abnormalities.

Conclusion

In the absence of demonstration of continuity of symptomatology 
by credible evidence, or a competent clinical opinion relating 
the current back disability to service or to a service connected 
disability, the Board finds that the Veteran's demonstration of a 
back disability more than 20 years after separation from service 
is too remote to be reasonably related to service.  Although the 
Veteran is competent to report that he has current back problems, 
he has not been shown to possess the requisite skills or training 
necessary to be capable of making competent etiological opinions.  

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable, and service 
connection for a back disability is not warranted.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).


ORDER

Entitlement to service connection for a back disorder, to include 
as secondary to service -connected bilateral knee disability is 
denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


